ORDER

PER CURIAM.
Antoinette Longstreefc-Allen (Claimant) appeals from the order of the Labor and Industrial Relations Commission (Commission) affirming the dismissal by the Division of Employment Security Appeals Tribunal (Tribunal) of her appeal from her disqualification from unemployment benefits. Claimant contends that the Commission erred in: (1) concluding that she left work voluntarily without good cause attributable to the work or her employer; and (2) concluding that her absences were unexcused and without good cause and that her employer did not fire her.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).